No. 99-40740
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-40740
                          Summary Calendar


PEDRO MUNOZ, ET AL.,

                                           Plaintiffs,

ORALIA MUNOZ,

                                           Plaintiff-Appellant,

versus

STATE FARM INSURANCE COMPANY; CARRIE TOUSANT;
JAIME ZAPATA, JR.; SCOTT A. KEMP,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. M-99-CV-42
                      --------------------
                          March 3, 2000

Before JONES, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Pedro and Oralia Munoz appeal the district court’s sua

sponte dismissal of this civil action for lack of federal

subject-matter jurisdiction.   They argue that the district court

had diversity jurisdiction because they are citizens of Texas and

State Farm Lloyd’s principal place of business is in Illinois and



because the amount in controversy exceeds $50,000.       Because the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40740
                                 -2-

Munozes named other nondiverse parties, including Carrie Tousant,

Jaime Zapata, Jr., and Scott A. Kemp, the district court did not

err in dismissing the civil action for lack of federal subject-

matter jurisdiction.    See Owen Equip. and Erect. Co. v. Kroger,

437 U.S. 365, 373 (1978); Whalen v. Carter, 954 F.2d 1087, 1094

(5th Cir. 1992).   The Munozes’ appeal is without merit and is

thus frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).   Accordingly, the appeal is DISMISSED as frivolous.

See 5TH CIR. R. 42.2.

     APPEAL DISMISSED AS FRIVOLOUS.